DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, see rejection on claim 8. 



It appears the serverless computing task is always executed regardless whether a trigger is not detected or not.  In that case, what purpose claiming “executing the serverless computing task on one of the plurality of hosts when a trigger is not detected” serves?

For purpose of this examination, it is assumed that some arbitrary tasks are executed. 

As per claim 15, see rejection on claim 8. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto (US2014/0250287) (hereinafter Akimoto).
.
As per claim 1, Akimoto teaches: 

A method for field programmable gate array (FPGA) accelerated serverless computing, the method comprising: 
determining multiple placements of a serverless computing task among a plurality of hosts when one of the plurality of hosts does not support a portion of the serverless computing task (The broadest reasonable interpretation of a method [or process] claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition[s] precedent are not met; when, whenever, if are synonyms in dictionary); 
executing the serverless computing task on one of the plurality of hosts when a trigger is not detected (The broadest reasonable interpretation of a method [or process] claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition[s] precedent are not met; when, whenever, if are synonyms in dictionary); and 
executing the serverless computing task on the one of the plurality of hosts and another one of the plurality of hosts when the trigger is detected (The broadest reasonable interpretation of a method [or process] claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition[s] precedent are not met; when, whenever, if are synonyms in dictionary).

As per claim 2, Akimoto teaches: 

The method of claim 1 (see rejection on claim 1), wherein the determining of the multiple placements includes determining an initial one of the multiple placements by estimating execution time of the serverless computing task for each of the plurality of hosts and selecting one of the plurality of hosts having less execution time than other ones of the plurality of hosts (Akimoto, [0113]).

As per claim 5, Akimoto teaches: 

The method of claim 1 (see rejection on claim 1), wherein the executing of the serverless computing task includes executing a function on the another one of the plurality of hosts (Akimoto, [0113]).

As per claim 8, Akimoto teaches:

A system comprising: 
at least one memory element; and
 at least one processor coupled to the at least one memory element and configured to perform operations comprising: 
determining multiple placements of a serverless computing task among a plurality of hosts when one of the plurality of hosts does not support a portion of the serverless computing task (Akimoto, Fig 19); 
executing the serverless computing task on one of the plurality of hosts when a trigger is not detected (Akimoto, Fig 15, 19); and 
executing the serverless computing task on the one of the plurality of hosts and another one of the plurality of hosts when the trigger is detected (Akimoto, Fig 19).

As per claim 15, see rejection on claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Yancey et al. (US2005/0256969) (hereinafter Yancey).

As per claim 6, Akimoto teaches:
 
The method of claim 1 (see rejection on claim 1).

Akimoto does not expressly teach: 
wherein the executing of the serverless computing task includes provisioning a data forwarder for forwarding data output by a function from the another one of the plurality of hosts to the one of the plurality of hosts.

However, Yancey disclose: 
wherein the executing of the serverless computing task includes provisioning a data forwarder for forwarding data output by a function from the another one of the plurality of hosts to the one of the plurality of hosts (Yancey, claim 19).

Both Yancey and Akimoto pertain to the art of data co-processing.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yancey’s method to send data between devices because forwarding data is a common necessity in data processing systems.  A PHOSITA would thus know to us Yancey’s method to forward data. 

As per claim 13, see rejection on claim 6. 

As per claim 19, see rejection on claim 6. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US2015/0254104 teaches coprocessors sending data to other coprocessors. 

US2014/0337855 teaches sending commands to coprocessors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLIE SUN/Primary Examiner, Art Unit 2196